Citation Nr: 0406146	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a right knee disorder. 

2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to a right knee disorder.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1968.  

The issue of entitlement to service connection for a right 
knee disorder was previously denied by a Department of 
Veterans Affairs (VA) rating decision of January 1976.  The 
veteran was notified of this determination and of his 
procedural and appellate rights by VA letter dated January 
19, 1976; however, he did not appeal that decision within one 
year of the notice thereof, and that decision became final.  
Subsequently, in a rating action in March 1992, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a right knee disorder.  

This current matter came before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating action of 
May 2000, by the Atlanta, Georgia Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for residuals of a right knee injury; the 
RO also denied service connection for a right hip disorder, 
to include as secondary to a right knee disorder.  A notice 
of disagreement with that determination was received in 
January 2001.  A statement of the case was issued in March 
2002, and the veteran's substantive appeal (VA Form 9) was 
received in April 2002.  

On July 26, 2002, the veteran appeared at the Atlanta, 
Georgia RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  The veteran accepted this hearing in lieu of an in-
person hearing.  A transcript of the videoconference hearing 
is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Shortly after the veteran filed his application to reopen a 
claim for service connection for a right knee disorder in 
this case, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted in November 2000.  This law emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order for a claim to be substantiated, and it 
affirmed VA's duty to assist claimants by making reasonable 
efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  The law applies to 
all claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not yet 
subject to a final decision as of that date because of an 
appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West 2002).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claims.  In this regard, the record contains no 
specific reference to the VCAA or its provisions in 
connection with the claim to reopen a claim for service 
connection for a right knee disorder and service connection 
for a right hip disorder, although the RO did inform the 
veteran of the VCAA in connection with other claims for 
service connection (including service connection for 
bilateral hearing loss and tinnitus).  The RO sent a letter 
in April 2001 simply stating that the veteran needed evidence 
that "your current disability is related to the service."  
The veteran was also advised that he needed to submit 
information pertaining to any facility where he was treated.  

Moreover, the Board points out that, in the March 2002 SOC, 
the RO addressed the enhanced notice and duty to assist 
provisions required by sections 3 and 4 of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, and 5103A 
(West 2002), and implemented by 38 C.F.R. § 3.159 (2002)).  
However, these records do not adequately inform the veteran 
what evidence will be obtained by whom.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  After 
providing the necessary notice, the RO should attempt to 
obtain and associate with the claims file all additional 
outstanding pertinent medical records for which the veteran 
provides sufficient information, and, if necessary, 
authorization.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  

The actions described above are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA.  
Hence, in addition to the action requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal, to include affording the 
veteran appropriate VA examinations if necessary to make a 
decision on the claims.  38 U.S.C.A. § 5103A(d).  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case must be REMANDED to the RO for the following actions: 

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for a right knee 
disorder, and service connection for a 
right hip disorder, to include as 
secondary to a right knee disorder.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be obtained by VA on his 
behalf.  See Charles, 16 Vet. App. at 
373-75; Quartuccio, 16 Vet. App at 186-
87.  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and readjudicate the 
issues of whether new and material 
evidence has been received to reopen a 
claim for service connection for a right 
knee disorder and service connection for 
a right hip disorder, to include as 
secondary to a right knee disorder.  The 
RO should consider any additional 
evidence added to the record since the 
March 2002 statement of the case.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and should be given the 
opportunity to respond thereto.  

The case then should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he receives further notice.  By 
this REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




